DETAILED ACTION
This Office action is in response to the Application filed on June 28, 2019, which claims benefit of U.S. Provisional Application No. 62/692513, filed on June 29, 2018. An action on the merits follows. Claims 1-18 have been cancelled via preliminary amendment. Claims 19-35 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 21-25, 27-28, 30-33, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasan et al. (US PG Pub. No. 2019/0365514 A1), hereafter referred to as Hasan.

Regarding claim 19, Hasan discloses a computer-implemented method, the method (Par. [0009]: methods of digitally designing artificial teeth for use in a dental prosthesis and/or dental restoration… for methods of digitally designing teeth, using computer-aided design, starting from reference dentition articulated in a predetermined occlusal scheme) comprising:
determining, from a three-dimensional (3D) digital model of a subject’s dentition, one or more regions of occlusion between teeth in the digital model of the subject’s dentition (par. [0010]: methods of digitally designing teeth, using computer-aided design, starting from reference dentition articulated in a predetermined occlusal scheme… providing a three-dimensional (3D) digital model of a dentition model having a maxillary dentulous arch form and a mandibular dentulous arch form… wherein both the maxillary and the mandibular dentulous arch forms are disposed in an opposing relation to one another so that a predetermined occlusal scheme and intercuspation of the dentition model is effectively created… identifying an occlusal surface and a sub-occlusal surface for each reference posterior tooth form of the 3D digital model; Par. [0041-46]: term " occlusal surface" of a tooth… refers to the upper surface areas of a tooth used for chewing (masticating) or grinding. It is the upper surface of a tooth that occludes with and either comes in contact, or near contact, with a similar surface of one or more opposing teeth in the opposing jaw. As used herein, it should be understood to include both the inner aspect areas (401a, 401b) of the grooves and inner cusp inclines, as well as outer aspect areas (402a, 402b) of the outer cusp inclines of the upper surface, as both the inner and outer aspect areas contribute to functional set-up and chewing/grinding performance… Providing 3D Digital Model of a Dentition Model… establish an appropriate initial reference model for a set of dentulous arches, possessing desirable aesthetic and functional morphological characteristics and arrangement of the teeth… providing or obtaining an accurate three-dimensional (3D) digital model of a dentition model having representations of a maxillary (upper) dentulous arch form (101), as shown in FIG. 1, and a mandibular (lower) dentulous arch form (201), as shown in FIG. 2… obtain accurate 3D digital models of dental arches and dentition; Par. [0053-56]: an exemplary molar and premolar tooth form model, respectively, CAD software may be used with the 3D digital models to establish an "occlusal surface"… digital solution for characterizing the occlusal surface profiles based on "occlusal depth" has been developed in the present invention… Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files… with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively. " Occlusal depth" for molar and premolar tooth forms may be determined… To facilitate the process of determining " occlusal depth" for a tooth form, the x-y-z coordinate axis system may be registered with the tooth form… the " occlusal depth axis," can facilitate additional utilization of the digital model in determining the "occlusal depth; determining, from a three-dimensional (3D) digital model of a subject’s dentition, one or more regions of occlusion between teeth in the digital model of the subject’s dentition (e.g. provide (i.e. determine, generate, etc.) a three-dimensional (3D) digital model of a dentition model (i.e. a 3D digital model of a subject’s dentition) to identify an occlusal surface and a sub-occlusal surface for each reference tooth form of the 3D digital model (i.e. determining one or more regions of occlusion between teeth in the digital model of the subject’s dentition from 3D digital model), including digital cross-sectional planes inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms, as indicated above), for example);
generating a representation of each identified region of occlusion, the representation comprising an indicator of the depth of the occlusion, and an outline of the region of occlusion relative to a surface of the 3D digital model, wherein the outline comprises a plurality of guidepoints (Par. [0028-29]: FIG. 10A shows an example perspective view of a plurality of digital cross-sectional plane outlines distributed across two opposing reference posterior tooth forms, where the digital cross-sectional planes are positioned orthogonally to the mesio-distal direction of the dentulous arch form… FIG. 10B shows an example of a single set of digital cross-sectional plane outlines for two opposing reference posterior tooth forms, from the viewpoint of the mesio-distal direction, where the outlines of posterior tooth forms having a reference occlusal depth are displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth; Par. [0052-56]: a 3D digital model of a dentition model (with a predefined set-up and/or occlusal scheme), computer-aided design (CAD) software well-known in the art may then be used to edit and modify the 3D digital model. More specifically, CAD software may be used to quickly edit and modify shape and/or contours of the occlusal surface of posterior tooth forms in the 3D digital model… an exemplary molar and premolar tooth form model, respectively, CAD software may be used with the 3D digital models to establish an "occlusal surface"… digital solution for characterizing the occlusal surface profiles based on "occlusal depth" has been developed in the present invention… Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files… with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively. " Occlusal depth" for molar and premolar tooth forms may be determined… To facilitate the process of determining " occlusal depth" for a tooth form, the x-y-z coordinate axis system may be registered with the tooth form… the " occlusal depth axis," can facilitate additional utilization of the digital model in determining the "occlusal depth; Par. [0064]: surfaces are functions of two parameters mapping to a surface in three-dimensional space. The shape of the surface may be determined by control points; Par. [0073]: digital cross-sectional planes may be generated and located at the maximum cusp height of each reference posterior tooth form. For each opposing reference posterior tooth form… the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved; generating a representation of each identified region of occlusion, the representation comprising an indicator of the depth of the occlusion, and an outline of the region of occlusion relative to a surface of the 3D digital model, wherein the outline comprises a plurality of guidepoints (e.g. generating a representation of each identified region of occlusion by using the 3D digital models, including a plurality of model points and/or surfaces representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms, in which surfaces are functions of two parameters mapping to a surface in three-dimensional space and the shape of the surface is determined by control points (i.e. the outline comprises a plurality of guidepoints), for example, to establish an "occlusal surface" (i.e. region of occlusion relative to a surface of the 3D digital model), including a digital solution for characterizing the occlusal surface profiles based on "occlusal depth" (i.e. the representation comprising an indicator of the depth of the occlusion), and for any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms (i.e. for each identified outline region of occlusion), one or more points along the digital cross-sectional planes (i.e. a plurality of guidepoints, surface points, 3D model control points, etc.) are digitally repositioned or moved to reduce or remove those intersections or contacts, as indicated above), for example); and
reducing the representation of each region of occlusion by reducing a number of guidepoints in each representation of the region of occlusion (Par. [0073]: digital cross-sectional planes may be generated and located at the maximum cusp height of each reference posterior tooth form. For each opposing reference posterior tooth form… the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved. Digitally repositioning points may be performed for diminishing cusp positions and/or groove positions in the corono-apical direction to reduce or remove those intersections or contacts; Par. [0064-66]: modifying geometry of 3D surfaces in CAD software… a mathematical model commonly used in computer graphics for generating and representing curves and surfaces… surfaces are functions of two parameters mapping to a surface in three-dimensional space. The shape of the surface may be determined by control points… Depending on the desired occlusal depth sought in relation to the initial occlusal depth, a plurality of points and/or surfaces within the cusp positions and groove positions of the occlusal surface may be modified to achieve the desired occlusal depth. These points and/or surfaces may be modified to contract or expand in the corono-apical direction to effect either a reduction or an increase in the surface relative to the initial occlusal depth… where a reduction of the initial reference occlusal depth to a target occlusal depth is sought, the cusp positions may be contracted or decreased… For example, if an initial reference occlusal depth of about 3.00 mm is sought to be reduced to a target occlusal depth of about 2.00 mm, the cusp positions may be contracted… while also diminishing/reducing the groove positions; Par. [0072-73]: modifying the 3D digital model of a dentition model may be performed to adjust the mesio-distal width (203) of each reference posterior tooth form. Modifying the mesio-distal width of each reference posterior tooth form allows for the design of tooth form sizes that will better accommodate various patient-specific prosthetic size/spacing needs. Here, the mesio-distal width of each reference posterior tooth form may be ascertained. Then the mesio-distal width of each reference posterior tooth form may be adjusted by applying a predetermined scaling factor to the initial mesio-distal width… invention may also comprise a step of repositioning one or more cusp positions, one or more groove positions, or both within the occlusal surface to reduce interferences between occlusal surfaces of opposing reference posterior tooth forms. In the CAD software environment, a plurality of digital cross-sectional planes (see for example 1010, 1011, 1020, 1021, 1030, 1031 shown in FIG. 10A) may be generated and distributed across each of the reference posterior tooth forms, where the digital cross-sectional planes may be positioned orthogonally to the mesio-distal direction of the dentulous arch form… at least one of the digital cross-sectional planes may be generated and located… For each opposing reference posterior tooth form (such as 1000 and 1001 in FIG. 10A), the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved. Digitally repositioning points may be performed for diminishing cusp positions and/or groove positions in the corono-apical direction to reduce or remove those intersections or contacts; reducing the representation of each region of occlusion by reducing a number of guidepoints in each representation of the region of occlusion (e.g. modifying the 3D digital model of a dentition model (i.e. 3D digital model of a subject’s dentition), including one or more points and/or surfaces (i.e. guidepoints, surface points, 3D model control points, etc.) representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms, within cusp positions and groove positions of the occlusal surface (i.e. the representation of each region of occlusion), which are modified to achieve the desired occlusal depth, including contracting in the corono-apical direction to effect a reduction (i.e. a decrease) in the surface relative to the initial occlusal depth (i.e. reducing a number of guidepoints in each representation of the region of occlusion), in which cusp positions are contracted or decreased (i.e. reduced), by repositioning one or more cusp positions, one or more groove positions, or both, within the occlusal surface to reduce interferences between occlusal surfaces of opposing reference posterior tooth forms (i.e. to reduce or remove those intersections or contacts), as indicated above), for example).

Regarding claim 21, claim 19 is incorporated and Hasan discloses the method, the method (Par. [0009]), wherein the 3D digital model of the subject’s dentition providing or obtaining an accurate three-dimensional (3D) digital model of a dentition model having representations of a maxillary (upper) dentulous arch form (101), as shown in FIG. 1, and a mandibular (lower) dentulous arch form (201), as shown in FIG. 2… obtain accurate 3D digital models of dental arches and dentition).

Regarding claim 22, claim 19 is incorporated and Hasan discloses the method, the method (Par. [0009]), further comprising saving the representations of the occlusions as file associated with the digital model of the subject’s dentition (Par. [0055]: Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files (e.g., STL, STEP, IGES) with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively; Par. [0075-78]: the processor may receive an indication that a design is in progress or the 3D digital model is being engaged and may obtain instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system and/or from one or more storage units of the computer system. The processor may then load the instructions and execute the loaded instructions. This dynamic adjustment of the 3D digital model view/orientation may then be rendered on a display unit… One or more steps of generating dynamic adjustments may be stored; further comprising saving the representations of the occlusions as file associated with the digital model of the subject’s dentition (e.g. generated representation of each identified region of occlusion by using the 3D digital models, 

Regarding claim 23, claim 19 is incorporated and Hasan discloses the method, the method (Par. [0009]), wherein the digital model of the subject’s dentition comprises a digital model in which the subject’s tooth position has been modified from a clinical position of the subject’s tooth position (Par. [0028-29]: FIG. 10A shows an example perspective view of a plurality of digital cross-sectional plane outlines distributed across two opposing reference posterior tooth forms, where the digital cross-sectional planes are positioned orthogonally to the mesio-distal direction of the dentulous arch form… FIG. 10B shows an example of a single set of digital cross-sectional plane outlines for two opposing reference posterior tooth forms, from the viewpoint of the mesio-distal direction, where the outlines of posterior tooth forms having a reference occlusal depth are displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth; Par. [0052-56]: a 3D digital model of a dentition model (with a predefined set-up and/or occlusal scheme), computer-aided design (CAD) software well-known in the art may then be used to edit and modify the 3D digital model. More specifically, CAD software may be used to quickly edit and modify shape and/or contours of the occlusal surface of posterior tooth forms in the 3D digital model… an exemplary molar and premolar tooth form model, respectively, CAD software may be used with the 3D digital models to establish an "occlusal surface"… digital solution for characterizing the occlusal surface profiles based on "occlusal depth" has been developed in the present invention… Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files… with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively. " Occlusal depth" for molar and premolar tooth forms may be determined… To facilitate the process of determining " occlusal depth" for a tooth form, the x-y-z coordinate axis system may be registered with the tooth form… the " occlusal depth axis," can facilitate additional utilization of the digital model in determining the "occlusal depth; Par. [0072-73]: modifying the 3D digital model of a dentition model may be performed to adjust the mesio-distal width (203) of each reference posterior tooth form. Modifying the mesio-distal width of each reference posterior tooth form allows for the design of tooth form sizes that will better accommodate various patient-specific prosthetic size/spacing needs. Here, the mesio-distal width of each reference posterior tooth form may be ascertained. Then the mesio-distal width of each reference posterior tooth form may be adjusted by applying a predetermined scaling factor to the initial mesio-distal width… invention may also comprise a step of repositioning one or more cusp positions, one or more groove positions, or both within the occlusal surface to reduce interferences between occlusal surfaces of opposing reference posterior tooth forms. In the CAD software environment, a plurality of digital cross-sectional planes (see for example 1010, 1011, 1020, 1021, 1030, 1031 shown in FIG. 10A) may be generated and distributed across each of the reference posterior tooth forms, where the digital cross-sectional planes may be positioned orthogonally to the mesio-distal direction of the dentulous arch form… at least one of the digital cross-sectional planes may be generated and located… For each opposing reference posterior tooth form (such as 1000 and 1001 in FIG. 10A), the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved. Digitally repositioning points may be performed for diminishing cusp positions and/or groove positions in the corono-apical direction to reduce or remove those intersections or contacts; wherein the digital model of the subject’s dentition comprises a digital model in which the subject’s tooth position has been modified from a clinical position of the subject’s tooth position (processor obtains instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system, and/or from one or more storage units of the computer system, including one or more points and/or surfaces representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms (i.e. the identified regions of occlusions on the 3D digital model of the subject’s dentition), which are modified to achieve the desired occlusal depth to reduce or remove those 

Regarding claim 24, claim 19 is incorporated and Hasan discloses the method, the method (Par. [0009]), wherein the guidepoints comprises one or more of: points, splines, vertices, or vectors (Par. [0064-66]: modifying geometry of 3D surfaces in CAD software include Non-Uniform Rational Basis Spline (NURBS) modeling… a mathematical model commonly used in computer graphics for generating and representing curves and surfaces… Subdividing increases the number of vertices on the model, making curves more rounded… surfaces are functions of two parameters mapping to a surface in three-dimensional space. The shape of the surface may be determined by control points… Depending on the desired occlusal depth sought in relation to the initial occlusal depth, a plurality of points and/or surfaces within the cusp positions and groove positions of the occlusal surface may be modified to achieve the desired occlusal depth. These points and/or surfaces may be modified to contract or expand in the corono-apical direction to effect either a reduction or an increase in the surface relative to the initial occlusal depth… where a reduction of the initial reference occlusal depth to a target occlusal depth is sought, the cusp positions may be contracted or decreased… For example, if an initial reference occlusal depth of about 3.00 mm is sought to be reduced to a target occlusal depth of about 2.00 mm, the cusp positions may be contracted… while also diminishing/reducing the groove positions; wherein the guidepoints comprises one or more of: points, splines, vertices, or vectors (e.g. generating a representation of each identified region of occlusion by using the 3D digital models, including a plurality of model points and/or surfaces representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms, in which surfaces are functions of two parameters mapping to a surface in three-dimensional space, the shape of the surface is determined by control points (i.e. guidepoints comprises points), for example, in which subdividing increases the number of vertices on the model (i.e. guidepoints comprises vertices), and modifying geometry of 3D surfaces in CAD software include Non-Uniform Rational Basis Spline (NURBS) modeling (i.e. guidepoints comprises splines), as indicated above), for example).

Regarding claim 25, claim 19 is incorporated and Hasan discloses the method, the method (Par. [0009]), further comprising displaying the identified regions of occlusions on the 3D digital model of the subject’s dentition using the reduced representation of each region of occlusion (Par. [0028-29]: FIG. 10A shows an example perspective view of a plurality of digital cross-sectional plane outlines distributed across two opposing reference posterior tooth forms, where the digital cross-sectional planes are positioned orthogonally to the mesio-distal direction of the dentulous arch form… FIG. 10B shows an example of a single set of digital cross-sectional plane outlines for two opposing reference posterior tooth forms, from the viewpoint of the mesio-distal direction, where the outlines of posterior tooth forms having a reference occlusal depth are displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth; Par. [0075]: the processor may receive an indication that a design is in progress or the 3D digital model is being engaged and may obtain instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system and/or from one or more storage units of the computer system. The processor may then load the instructions and execute the loaded instructions. This dynamic adjustment of the 3D digital model view/orientation may then be rendered on a display unit; further comprising displaying the identified regions of occlusions on the 3D digital model of the subject’s dentition using the reduced representation of each region of occlusion (e.g. processor obtains instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system, and/or from one or more storage units of the computer system, including one or more points and/or surfaces representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms (i.e. the identified regions of occlusions on the 3D digital model of the subject’s dentition), which are modified to achieve the desired occlusal depth to reduce or remove those intersections or contacts (i.e. using the reduced representation of each region of occlusion), and the dynamic adjustment of the 3D digital model view/orientation, including outlines of posterior tooth forms having a reference occlusal depth displayed in comparison to the outlines of the tooth forms 

Regarding claim 27, claim 19 is incorporated and Hasan discloses the method, the method (Par. [0009]), wherein reducing the representation of each region of occlusion comprises an indicator of the tooth number on which the region of occlusion is present, as shown in figures below:

    PNG
    media_image1.png
    824
    465
    media_image1.png
    Greyscale
, for example.

Regarding claim 28, Hasan discloses a computer-implemented method, the method (Par. [0009]: methods of digitally designing artificial teeth for use in a dental prosthesis and/or dental restoration… for methods of digitally designing teeth, using computer-aided design, starting from reference dentition articulated in a predetermined occlusal scheme) comprising:
determining, from a three-dimensional (3D) digital model of a subject’s dentition, one or more regions of occlusion between teeth in the digital model of the subject’s dentition (par. [0010]: methods of digitally designing teeth, using computer-aided design, starting from reference dentition articulated in a predetermined occlusal scheme… providing a three-dimensional (3D) digital model of a dentition model having a maxillary dentulous arch form and a mandibular dentulous arch form… wherein both the maxillary and the mandibular dentulous arch forms are disposed in an opposing relation to one another so that a predetermined occlusal scheme and intercuspation of the dentition model is effectively created… identifying an occlusal surface and a sub-occlusal surface for each reference posterior tooth form of the 3D digital model; Par. [0041-46]: term " occlusal surface" of a tooth… refers to the upper surface areas of a tooth used for chewing (masticating) or grinding. It is the upper surface of a tooth that occludes with and either comes in contact, or near contact, with a similar surface of one or more opposing teeth in the opposing jaw. As used herein, it should be understood to include both the inner aspect areas (401a, 401b) of the grooves and inner cusp inclines, as well as outer aspect areas (402a, 402b) of the outer cusp inclines of the upper surface, as both the inner and outer aspect areas contribute to functional set-up and chewing/grinding performance… Providing 3D Digital Model of a Dentition Model… establish an appropriate initial reference model for a set of dentulous arches, possessing desirable aesthetic and functional morphological characteristics and arrangement of the teeth… providing or obtaining an accurate three-dimensional (3D) digital model of a dentition model having representations of a maxillary (upper) dentulous arch form (101), as shown in FIG. 1, and a mandibular (lower) dentulous arch form (201), as shown in FIG. 2… obtain accurate 3D digital models of dental arches and dentition; Par. [0053-56]: an exemplary molar and premolar tooth form model, respectively, CAD software may be used with the 3D digital models to establish an "occlusal surface"… digital solution for characterizing the occlusal surface profiles based on "occlusal depth" has been developed in the present invention… Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files… with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively. " Occlusal depth" for molar and premolar tooth forms may be determined… To facilitate the process of determining " occlusal depth" for a tooth form, the x-y-z coordinate axis system may be registered with the tooth form… the " occlusal depth axis," can facilitate additional utilization of the digital model in determining the "occlusal depth; determining, from a three-dimensional (3D) digital model of a subject’s dentition, one or more regions of occlusion between teeth in the digital model of the subject’s dentition (e.g. provide (i.e. determine, generate, etc.) a three-dimensional (3D) digital model of a dentition model (i.e. a 3D digital model of a subject’s dentition) to identify an occlusal surface and a sub-occlusal surface for each reference tooth form of the 3D digital model (i.e. determining one or more regions of occlusion between teeth in the digital model of the subject’s dentition 
generating a representation of each identified region of occlusion, the representation comprising an indicator of the depth of the occlusion, and an outline of the region of occlusion relative to a surface of the 3D digital model, wherein the outline comprises a plurality of guidepoints (Par. [0028-29]: FIG. 10A shows an example perspective view of a plurality of digital cross-sectional plane outlines distributed across two opposing reference posterior tooth forms, where the digital cross-sectional planes are positioned orthogonally to the mesio-distal direction of the dentulous arch form… FIG. 10B shows an example of a single set of digital cross-sectional plane outlines for two opposing reference posterior tooth forms, from the viewpoint of the mesio-distal direction, where the outlines of posterior tooth forms having a reference occlusal depth are displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth; Par. [0052-56]: a 3D digital model of a dentition model (with a predefined set-up and/or occlusal scheme), computer-aided design (CAD) software well-known in the art may then be used to edit and modify the 3D digital model. More specifically, CAD software may be used to quickly edit and modify shape and/or contours of the occlusal surface of posterior tooth forms in the 3D digital model… an exemplary molar and premolar tooth form model, respectively, CAD software may be used with the 3D digital models to establish an "occlusal surface"… digital solution for characterizing the occlusal surface profiles based on "occlusal depth" has been developed in the present invention… Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files… with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively. " Occlusal depth" for molar and premolar tooth forms may be determined… To facilitate the process of determining " occlusal depth" for a tooth form, the x-y-z coordinate axis system may be registered with the tooth form… the " occlusal depth axis," can facilitate additional utilization of the digital model in determining the "occlusal depth; Par. [0064]: surfaces are functions of two parameters mapping to a surface in three-dimensional space. The shape of the surface may be determined by control points; Par. [0073]: digital cross-sectional planes may be generated and located at the maximum cusp height of each reference posterior tooth form. For each opposing reference posterior tooth form… the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved; generating a representation of each identified region of occlusion, the representation comprising an indicator of the depth of the occlusion, and an outline of the region of occlusion relative to a surface of the 3D digital model, wherein the outline comprises a plurality of guidepoints (e.g. generating a representation of each identified region of occlusion by 
reducing the representation of each region of occlusion by reducing a number of guidepoints in each representation of the region of occlusion (Par. [0064-66]: modifying geometry of 3D surfaces in CAD software… a mathematical model commonly used in computer graphics for generating and representing curves and surfaces… surfaces are functions of two parameters mapping to a surface in three-dimensional space. The shape of the surface may be determined by control points… Depending on the desired occlusal depth sought in relation to the initial occlusal depth, a plurality of points and/or surfaces within the cusp positions and groove positions of the occlusal surface may be modified to achieve the desired occlusal depth. These points and/or surfaces may be modified to contract or expand in the corono-apical direction to effect either a reduction or an increase in the surface relative to the initial occlusal depth… where a reduction of the initial reference occlusal depth to a target occlusal depth is sought, the cusp positions may be contracted or decreased… For example, if an initial reference occlusal depth of about 3.00 mm is sought to be reduced to a target occlusal depth of about 2.00 mm, the cusp positions may be contracted… while also diminishing/reducing the groove positions; Par. [0072-73]: modifying the 3D digital model of a dentition model may be performed to adjust the mesio-distal width (203) of each reference posterior tooth form. Modifying the mesio-distal width of each reference posterior tooth form allows for the design of tooth form sizes that will better accommodate various patient-specific prosthetic size/spacing needs. Here, the mesio-distal width of each reference posterior tooth form may be ascertained. Then the mesio-distal width of each reference posterior tooth form may be adjusted by applying a predetermined scaling factor to the initial mesio-distal width… invention may also comprise a step of repositioning one or more cusp positions, one or more groove positions, or both within the occlusal surface to reduce interferences between occlusal surfaces of opposing reference posterior tooth forms. In the CAD software environment, a plurality of digital cross-sectional planes (see for example 1010, 1011, 1020, 1021, 1030, 1031 shown in FIG. 10A) may be generated and distributed across each of the reference posterior tooth forms, where the digital cross-sectional planes may be positioned orthogonally to the mesio-distal direction of the dentulous arch form… at least one of the digital cross-sectional planes may be generated and located… For each opposing reference posterior tooth form (such as 1000 and 1001 in FIG. 10A), the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved. Digitally repositioning points may be performed for diminishing cusp positions and/or groove positions in the corono-apical direction to reduce or remove those intersections or contacts; reducing the representation of each region of occlusion by reducing a number of guidepoints in each representation of the region of occlusion (e.g. modifying the 3D digital model of a dentition model (i.e. 3D digital model of a subject’s dentition), including one or more points and/or surfaces (i.e. guidepoints, surface points, 3D model control points, etc.) representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms, within cusp positions and groove positions of the occlusal surface (i.e. the representation of each region of occlusion), which are modified to achieve the desired occlusal depth, including contracting in the corono-apical direction to effect a reduction (i.e. a decrease) in the surface relative to the initial occlusal depth (i.e. reducing a number of guidepoints in each representation of the region of occlusion), in which cusp positions are contracted or decreased (i.e. reduced), by repositioning one or more cusp positions, one or more groove positions, or both, within the occlusal surface to reduce interferences between occlusal surfaces of opposing reference posterior tooth forms 
displaying the identified regions of occlusions on the 3D digital model of the subject’s dentition using the reduced representation of each region of occlusion (Par. [0028-29]: FIG. 10A shows an example perspective view of a plurality of digital cross-sectional plane outlines distributed across two opposing reference posterior tooth forms, where the digital cross-sectional planes are positioned orthogonally to the mesio-distal direction of the dentulous arch form… FIG. 10B shows an example of a single set of digital cross-sectional plane outlines for two opposing reference posterior tooth forms, from the viewpoint of the mesio-distal direction, where the outlines of posterior tooth forms having a reference occlusal depth are displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth; Par. [0075]: the processor may receive an indication that a design is in progress or the 3D digital model is being engaged and may obtain instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system and/or from one or more storage units of the computer system. The processor may then load the instructions and execute the loaded instructions. This dynamic adjustment of the 3D digital model view/orientation may then be rendered on a display unit; and displaying the identified regions of occlusions on the 3D digital model of the subject’s dentition using the reduced representation of each region of occlusion (e.g. processor obtains instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system, and/or from one or more 

Regarding claim 30, claim 28 is incorporated and Hasan discloses the method (Par. [0009]), wherein the 3D digital model of the subject’s dentition comprises both the subject’s upper and lower arch (Par. [0045]: providing or obtaining an accurate three-dimensional (3D) digital model of a dentition model having representations of a maxillary (upper) dentulous arch form (101), as shown in FIG. 1, and a mandibular (lower) dentulous arch form (201), as shown in FIG. 2… obtain accurate 3D digital models of dental arches and dentition).

Regarding claim 31, claim 28 is incorporated and Hasan discloses the method (Par. [0009]), further comprising saving the representations of the occlusions as file associated with the digital model of the subject’s dentition (Par. [0055]: Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files (e.g., STL, STEP, IGES) with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively; Par. [0075-78]: the processor may receive an indication that a design is in progress or the 3D digital model is being engaged and may obtain instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system and/or from one or more storage units of the computer system. The processor may then load the instructions and execute the loaded instructions. This dynamic adjustment of the 3D digital model view/orientation may then be rendered on a display unit… One or more steps of generating dynamic adjustments may be stored; further comprising saving the representations of the occlusions as file associated with the digital model of the subject’s dentition (e.g. generated representation of each identified region of occlusion by using the 3D digital models, including a plurality of model points and/or surfaces, including one or more steps of generating dynamic adjustments related to identified region of occlusion, for example, are stored (i.e. saved, etc.), including values for "occlusal depth" of posterior tooth forms established using a digital measurement technique on 3D digital model files, as indicated above), for example).

Regarding claim 32, claim 28 is incorporated and Hasan discloses the method (Par. [0009]), wherein the digital model of the subject’s dentition comprises a digital model in which the subject’s tooth position has been modified from a clinical position of the subject’s tooth position (Par. [0028-29]: FIG. 10A shows an example perspective view of a plurality of digital cross-sectional plane outlines distributed across two opposing reference posterior tooth forms, where the digital cross-sectional planes are positioned orthogonally to the mesio-distal direction of the dentulous arch form… FIG. 10B shows an example of a single set of digital cross-sectional plane outlines for two opposing reference posterior tooth forms, from the viewpoint of the mesio-distal direction, where the outlines of posterior tooth forms having a reference occlusal depth are displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth; Par. [0052-56]: a 3D digital model of a dentition model (with a predefined set-up and/or occlusal scheme), computer-aided design (CAD) software well-known in the art may then be used to edit and modify the 3D digital model. More specifically, CAD software may be used to quickly edit and modify shape and/or contours of the occlusal surface of posterior tooth forms in the 3D digital model… an exemplary molar and premolar tooth form model, respectively, CAD software may be used with the 3D digital models to establish an "occlusal surface"… digital solution for characterizing the occlusal surface profiles based on "occlusal depth" has been developed in the present invention… Values for " occlusal depth" of posterior tooth forms may be established using a digital measurement technique on 3D digital model files… with CAD software. FIG. 5A and FIG. 5B show an example 3D digital tooth form model of a molar and a premolar, respectively. " Occlusal depth" for molar and premolar tooth forms may be determined… To facilitate the process of determining " occlusal depth" for a tooth form, the x-y-z coordinate axis system may be registered with the tooth form… the " occlusal depth axis," can facilitate additional utilization of the digital model in determining the "occlusal depth; Par. [0072-73]: modifying the 3D digital model of a dentition model may be performed to adjust the mesio-distal width (203) of each reference posterior tooth form. Modifying the mesio-distal width of each reference posterior tooth form allows for the design of tooth form sizes that will better accommodate various patient-specific prosthetic size/spacing needs. Here, the mesio-distal width of each reference posterior tooth form may be ascertained. Then the mesio-distal width of each reference posterior tooth form may be adjusted by applying a predetermined scaling factor to the initial mesio-distal width… invention may also comprise a step of repositioning one or more cusp positions, one or more groove positions, or both within the occlusal surface to reduce interferences between occlusal surfaces of opposing reference posterior tooth forms. In the CAD software environment, a plurality of digital cross-sectional planes (see for example 1010, 1011, 1020, 1021, 1030, 1031 shown in FIG. 10A) may be generated and distributed across each of the reference posterior tooth forms, where the digital cross-sectional planes may be positioned orthogonally to the mesio-distal direction of the dentulous arch form… at least one of the digital cross-sectional planes may be generated and located… For each opposing reference posterior tooth form (such as 1000 and 1001 in FIG. 10A), the digital cross-sectional planes may be inspected for the presence of intersections or contacts that cause interference between the occlusal surfaces of opposing reference posterior tooth forms. For any intersections or contacts identified (see for example 1100a and 1100b as shown on FIG. 10A) between the occlusal surfaces of opposing reference posterior tooth forms, one or more points along the digital cross-sectional planes may be digitally repositioned or moved. Digitally repositioning points may be performed for diminishing cusp positions and/or groove positions in the corono-apical direction to reduce or remove those intersections or contacts; wherein the digital model of the subject’s dentition comprises a digital model in which the subject’s tooth position has been modified from a clinical position of the subject’s tooth position (processor obtains instructions concerning the dynamic adjustment of the 3D digital model view/orientation from a memory of the modeling system, and/or from one or more storage units of the computer system, including one or more points and/or surfaces representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms (i.e. the identified regions of occlusions on the 3D digital model of the subject’s dentition), which are modified to achieve the desired occlusal depth to reduce or remove those intersections or contacts (i.e. a digital model in which the subject’s tooth position has been modified from a clinical position of the subject’s tooth position), and the dynamic adjustment of the 3D digital model view/orientation, including outlines of posterior tooth forms having a reference occlusal depth displayed in comparison to the outlines of the tooth forms having a modified target occlusal depth, is rendered on a display unit, as indicated above), for example).

Regarding claim 33, claim 28 is incorporated and Hasan discloses the method (Par. [0009]), wherein the guidepoints comprises one or more of: points, splines, vertices, or vectors (Par. [0064-66]: modifying geometry of 3D surfaces in CAD software include Non-Uniform Rational Basis Spline (NURBS) modeling… a mathematical model commonly used in computer graphics for generating and representing curves and surfaces… Subdividing increases the number of vertices on the model, making curves more rounded… surfaces are functions of two parameters mapping to a surface in three-dimensional space. The shape of the surface may be determined by control points… Depending on the desired occlusal depth sought in relation to the initial occlusal depth, a plurality of points and/or surfaces within the cusp positions and groove positions of the occlusal surface may be modified to achieve the desired occlusal depth. These points and/or surfaces may be modified to contract or expand in the corono-apical direction to effect either a reduction or an increase in the surface relative to the initial occlusal depth… where a reduction of the initial reference occlusal depth to a target occlusal depth is sought, the cusp positions may be contracted or decreased… For example, if an initial reference occlusal depth of about 3.00 mm is sought to be reduced to a target occlusal depth of about 2.00 mm, the cusp positions may be contracted… while also diminishing/reducing the groove positions; wherein the guidepoints comprises one or more of: points, splines, vertices, or vectors (e.g. generating a representation of each identified region of occlusion by using the 3D digital models, including a plurality of model points and/or surfaces representing any intersections or contacts identified between the occlusal surfaces of opposing reference posterior tooth forms, in which surfaces are functions of two parameters mapping to a surface in three-dimensional space, the shape of the surface is determined by control points (i.e. guidepoints comprises points), for example, in which vertices on the model (i.e. guidepoints comprises vertices), and modifying geometry of 3D surfaces in CAD software include Non-Uniform Rational Basis Spline (NURBS) modeling (i.e. guidepoints comprises splines), as indicated above), for example).

Regarding claim 35, Hasan discloses a system comprising:
one or more processors; 
memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, perform a computer-implemented method (Par. [0075-82]: the computer system may include at least one computer processor and at least one modeling device, modeling system, user interface and input unit which may form at least part of any of the devices, components, and/or systems discussed herein. The computer processor may include, for example, a central processing unit, a multiple processing unit, an application-specific integrated circuit ("ASIC"), a field programmable gate array ("FPGA"), or the like… The processor may then load the instructions and execute the loaded instructions. This dynamic adjustment of the 3D digital model view/orientation may then be rendered on a display unit… One or more steps of generating dynamic adjustments may be stored on a non-transitory storage device in the form of computer-readable program instructions. To execute a procedure, the processor loads the appropriate instructions, as stored on a storage device, into memory and then executes the loaded instructions… One or more computer programs or computer control logic may be stored in the main memory and/or the secondary memory. The computer programs may also be received via the communications interface. The computer programs may include computer-executable instructions which, when executed by the computer processor, cause the computer system to perform the methods as described hereinafter. Accordingly, the computer programs may control the computer system and other components of the systems for visualization, preparation, and/or modification of 3D digital models). The steps of the program further recited in claim 35 correspond to claim 19 when executed and are rejected as applied to method claim 19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan, in view of Kopelman et al. (US PG Pub. No. 2018/0168780 A1), hereafter referred to as Kopelman. 

Regarding claim 26, claim 25 is incorporated and Hasan discloses the method (Par. [0009]), but fails to teach the following as further recited in claim 26.
As the dental practitioner performs a treatment or procedure, the treatment control module 120 may receive updated image data, models, or representations of the AOI. The treatment control module 120 may then identify a change to the AOI based on the new data. For example, if the procedure is for an interproximal reduction, the treatment control module may identify a reduction in the size or shape of a tooth being ground based on the new data. The treatment control module 120 may then instruct the AR display module 118 to generate an updated visual overlay 164 for the AR display based on the change… dental procedure facilitator is an occlusion treatment facilitator. Occlusion refers to the contact between teeth. More particularly, occlusion is the relationship between the maxillary (upper) teeth and the mandibular (lower) teeth, such as during chewing… An occlusion map as generated by jaw model determiner 181 may show functional contacts using a first color and interfering contacts using a second color… indicate when a desired depth has been… Tool identifier/controller 170 may determine when the dental tool has reached that target position and orientation based on analysis of the image data 162. Similarly, haptic feedback may be provided during a drilling operation when a target depth has been reached; Par. [0272-274]: occlusion plane is defined as the horizontal plane through the tips of the buccal cusps of the premolars or the tips of the mesiobuccal cusps of the first molars and first premolars… the occlusion plane is used as a reference plane for defining an X-Y-Z grid system used to generate the occlusion map. Cross -sections that are normal to the occlusion plane and that go through a point on an upper tooth and a point on an opposite lower tooth may be used to determine distances between surfaces of the upper and lower teeth at various areas… Since the coordinates of all points comprising the virtual 3-D model of an upper and lower arch are known, the distances between opposite points on the grid line can easily be determined… In this manner the distances between the pairs of points may be found. Different distance values may be represented in the occlusion map using different colors. For example, distances of 0 (which denote contact), may be shown as red, small distances may be shown as orange, medium distances may be shown as yellow, and larger distances may be shown as blue. The above distances may then be represented by a map of colored dots, or pixels, according to a particular color scheme (e.g., such as provided in the above example). In other words, the values of the distances between opposite pairs of points on opposite upper and lower teeth are mapped onto colored pixels on a straight line with the distance between adjacent pixels equal to the distance between adjacent grid lines on which the adjacent pairs of opposite points corresponding to the adjacent pixels are situated; further comprising determining a color for the display of the reduced representation of each region of occlusion based on a threshold of the depth of occlusion for each region of occlusion (e.g. occlusion map generated shows (i.e. displays) functional contacts using a first color and interfering contacts using a second color to indicate when a desired (i.e. threshold, target, predetermined, etc.) depth has been (i.e. based on a threshold of the depth of occlusion for each region of 
Hasan and Kopelman are considered to be analogous art because they pertain dental applications using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods providing a three-dimensional (3D) digital model of a dentition model having a maxillary dentulous arch form and a mandibular dentulous arch form to identify occlusal and a sub-occlusal surfaces for each reference posterior tooth form of the 3D digital model, including one or more points along the digital cross-sectional planes digitally repositioned or moved to reduce or remove those intersections or contacts (as disclosed by Hasan), with determining a color for the display of the reduced representation of each region of occlusion based on a threshold of the depth of occlusion for each region of occlusion (as taught by Kopelman, Abstract, Par. [0133-145, 272-274]) to improve display of contact points between an upper and lower dental arch, thus improving a patient bite, including improved accuracy in performing intraoral procedures such as drilling a tooth, grinding a tooth, placing an attachment on a tooth, placing an implant, and so on (Kopelman, Abstract Par. [0047, 129, 135]).

Regarding claim 34, claim 33 is incorporated and Hasan discloses the method (Par. [0009]), but fails to teach the following as further recited in claim 34.
As the dental practitioner performs a treatment or procedure, the treatment control module 120 may receive updated image data, models, or representations of the AOI. The treatment control module 120 may then identify a change to the AOI based on the new data. For example, if the procedure is for an interproximal reduction, the treatment control module may identify a reduction in the size or shape of a tooth being ground based on the new data. The treatment control module 120 may then instruct the AR display module 118 to generate an updated visual overlay 164 for the AR display based on the change… dental procedure facilitator is an occlusion treatment facilitator. Occlusion refers to the contact between teeth. More particularly, occlusion is the relationship between the maxillary (upper) teeth and the mandibular (lower) teeth, such as during chewing… An occlusion map as generated by jaw model determiner 181 may show functional contacts using a first color and interfering contacts using a second color… indicate when a desired depth has been… Tool identifier/controller 170 may determine when the dental tool has reached that target position and orientation based on analysis of the image data 162. Similarly, haptic feedback may be provided during a drilling operation when a target depth has been reached; Par. [0272-274]: occlusion plane is defined as the horizontal plane through the tips of the buccal cusps of the premolars or the tips of the mesiobuccal cusps of the first molars and first premolars… the occlusion plane is used as a reference plane for defining an X-Y-Z grid system used to generate the occlusion map. Cross -sections that are normal to the occlusion plane and that go through a point on an upper tooth and a point on an opposite lower tooth may be used to determine distances between surfaces of the upper and lower teeth at various areas… Since the coordinates of all points comprising the virtual 3-D model of an upper and lower arch are known, the distances between opposite points on the grid line can easily be determined… In this manner the distances between the pairs of points may be found. Different distance values may be represented in the occlusion map using different colors. For example, distances of 0 (which denote contact), may be shown as red, small distances may be shown as orange, medium distances may be shown as yellow, and larger distances may be shown as blue. The above distances may then be represented by a map of colored dots, or pixels, according to a particular color scheme (e.g., such as provided in the above example). In other words, the values of the distances between opposite pairs of points on opposite upper and lower teeth are mapped onto colored pixels on a straight line with the distance between adjacent pixels equal to the distance between adjacent grid lines on which the adjacent pairs of opposite points corresponding to the adjacent pixels are situated; further comprising determining a color for the display of the reduced representation of each region of occlusion based on a threshold of the depth of occlusion for each region of occlusion (e.g. occlusion map generated shows (i.e. displays) functional contacts using a first color and interfering contacts using a second color to indicate when a desired (i.e. threshold, target, predetermined, etc.) depth has been (i.e. based on a threshold of the depth of occlusion for each region of 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 26.

Allowable Subject Matter
Claims 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 19 in its entirety, the further limitations of “further comprising identifying mirrored pairs of regions of occlusions from the one or more regions of occlusion, and removing one of the regions of occlusions from each mirrored pair, and marking a remaining one of the regions of occlusions from each mirrored pair as mirrored” as recited in claim 20.  
Claim 29 recite similar concept as in claim 20.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668